Exhibit 10.1 - Turnover Agreement


TURNOVER AGREEMENT


THIS TURNOVER AGREEMENT (this “Agreement”) is made and entered into this 29th
day of July, 2010, by and between East Fork Biodiesel, LLC ("EFB") and Farm
Credit Services of America, FLCA or its Assignee, (“FCSA”).


RECITALS:
 
This Agreement is made with reference to the following facts and recitals:
 
(a)  
Pursuant to the terms of a Master Loan Agreement and various Supplements
thereto, (the Master Loan Agreement, Supplements and all other documents related
thereto are collectively referred to as the "Loan Documents") EFB is currently
indebted to FCSA (the "Indebtedness").

 
(b)  
To secure the Indebtedness, EFB has granted, inter alia, FCSA a real estate
mortgage dated as of January 30, 2007, on certain real property and improvements
located in Kossuth County, Iowa (the "Mortgage" on the "Mortgaged Property").

 
(c)  
In order to collect the Indebtedness due to the default of EFB, FCSA initiated a
lawsuit in the Iowa District Court for Kossuth County entitled Farm Credit
Services of America, FLCA v. East Fork Biodiesel, LLC, Case No EQCV 025857 (the
"Litigation.").

 
(d)  
On April 29, 2010, the Kossuth County District Court granted FCSA's Motion for
Summary Judgment in the amount of $25,736,391.99 together with interest at the
per diem rate of $5,197.91, plus any further sums for taxes or insurance for the
real estate and improvements which FCSA may be required to advance (the
"Judgment Balance") and entered its Order and Decree of Foreclosure (the "Decree
of Foreclosure") in the Litigation.

 
(e)  
In order to provide for orderly special execution on the Decree of Foreclosure
and turn over of possession of the Mortgaged Property to FCSA, the parties have
agreed to enter into and perform this Agreement.

 
AGREEMENT:
 
NOW, THEREFORE, in order to consummate the intent of the parties as set forth in
the foregoing Recitals, which are made a contractual part of this Agreement, and
in consideration of the mutual agreements, provisions, and covenants herein
contained, the parties agree as follows:
 
1.           Turnover of Possession of the Mortgaged Property.   EFB, on July
30, 2010, at 12:00 Noon (the "Turnover Date") shall voluntarily turn over
possession of the Mortgaged Property including all personal property subject to
the Security Agreement, dated January 30, 2007, made by EFB in favor of FCSA, as
amended (the "Security Agreement"), to FCSA.  FCSA agrees to accept possession
of the Mortgaged Property on July 30, 2010 and agrees to be solely responsible
for care, safekeeping, utilities, insurance and maintenance of such Mortgaged
 
[initials.jpg]
 

 
 

--------------------------------------------------------------------------------

 

Property as of and after the Turnover Date.  EFB reserves until August 20, 2010,
the right to remove from the Mortgaged Property and to sell for its own account
any inventories of methanol and of sodium methylate stored on the Mortgaged
Property.  Notwithstanding anything to the contrary herein, EFB agrees to allow
personnel of Energetix, LLC, to access the Mortgaged Property on July 28, 2010
to work with EFB management in order to evaluate and understand the facility and
its various processes, inventories, etc.  In addition, EFB agrees to allow an
environmental consultant retained by FCSA to access the Mortgaged Property prior
to July 30, 2010 in order to do an environmental assessment on the Mortgaged
Property.
 
2.           Foreclosure by FCSA.


 
(a)
On or before July 30, 2010, FCSA and CoBank shall file a Joint Motion for Leave
to Reopen Foreclosure Proceedings together with an Agreed Order stipulating that
the Mortgaged Property is not agricultural land or agricultural property or used
for an agricultural purpose as defined under Iowa Code.



 
(b)
FCSA shall promptly proceed with Special Execution and Sheriff's Sale under the
Decree of Foreclosure.



3.           Right of First Refusal.  If FCSA is the highest bidder at the
foreclosure sale and receives the sheriff's certificate deed, then from and
after the receipt of the sheriff's certificate deed thru December 31, 2010, EFB
shall have a right of first refusal to repurchase the Mortgaged Property.  If
FCSA proposes to sell the Mortgaged Property, in a transaction other than a
public auction, FCSA shall first offer EFB the right to repurchase the Mortgaged
Property on the same terms and at the same price that FCSA proposes to sell the
Mortgaged Property.  EFB has ten business days after being given notice of the
terms and price of the proposed sale in which to exercise the right to
repurchase the Mortgaged Property by submitting a binding offer to FCSA on the
same terms and at the same price, with closing to occur within thirty days after
the offer.  After the expiration of either the period for offer or the period
for closing, without submission of an offer or a closing occurring, FCSA may
sell the Mortgaged Property to any other person on the terms upon which it was
offered to FCSA.


If FCSA seeks to sell the Mortgaged Property by public auction, EFB must be
given ten days notice of the following: (a) the date, time, place and procedures
of the auction sale; and (b) any minimum terms or limitations imposed upon the
auction.


Notice by FCSA of a proposed sale or auction is given on the date that notice or
offer is mailed to:


East Fork Biodiesel, LLC
c/o Chris Daniel
5358 Appleton Drive
Davenport, Iowa 52804


By regular United States mail, postage prepaid with a copy by electronic mail
to:


Terry M. Giebelstein
Lane & Waterman, LLP
220 N. Main Street, Suite 600
Davenport, Iowa 52801-1987
Telephone: (563) 333-6614
tgiebelstein@l-wlaw.com
 
 
[initials.jpg]
 
2
 
 

--------------------------------------------------------------------------------

 
 
 
Notice of EFB's right of first refusal or the submission of a binding offer by
EFB, is given on the date that notice or offer is mailed to:


Ronald P. Seigley
Vice President, Division Manager
CoBank
P.O. Box 5110
Denver, Colorado 80217


By regular United States mail, postage prepaid with a copy by electronic mail
to:


Robert J. Bothe
McGrath North Mullin & Kratz, PC LLO
Suite 3700 First National Tower
1601 Dodge Street
Omaha, Nebraska 68102
rbothe@mcgrathnorth.com


Nothing to the contrary herein, EFB's right of first refusal terminates December
31, 2010, except as to any transaction as to which EFB serves timely notice of
exercise of its right of first refusal on or before December 31, 2010.


4.           Waiver of Redemption Rights.   As of the foreclosure sale, EFB
knowingly, voluntarily, and with full advice of counsel, hereby waives and
relinquishes any and all rights of redemption to which it may be entitled under
Iowa law, either statutory or equitable, with respect to the Mortgaged Property
and agrees and commits that it will never assert in any forum whatsoever, that
it is entitled to redeem the Mortgaged Property from the Decree of Foreclosure.


5.           Waiver of Deficiency.  In consideration of this Agreement, as of
the foreclosure sale of the Mortgaged Property, FCSA hereby waives any claim or
right to a deficiency judgment against EFB.  FCSA agrees to limit its judgment
to in rem claims against the Mortgaged Property.


6.           Consideration.  In consideration for EFB's commitments hereunder,
including the waiver of redemption rights, FCSA shall pay to EFB, on September
8, 2010, by wire transfer to the trust account of EFB's counsel, Lane &
Waterman, LLP, One Hundred Thousand ($100,000.00) Dollars.


7.           Personal Property.  EFB acknowledges and agrees that the security
interests created by the Security Agreement are valid, existing, perfected and
enforceable liens on the property described therein and that EFB will not sell,
trade, lease or in any manner transfer any of the collateral covered by the
Security Agreement without FCSA's prior written permission.


8.           Access to Computers and Records.   EFB shall have the right to
retain possession and ownership of, and to remove from the Mortgaged Property
prior to the Turnover Date, all of its business and financial records.  In
addition, EFB shall be entitled to retain possession of, and to remove from the
Mortgaged Property prior to the Turnover Date, one (1) desktop computer and one
(1) laptop computer (including screens, keyboards and software), and one (1)
server (including screens, keyboards and software) upon which such business and
financial records are kept. The parties understand and agree that such computers
and the information contained thereon are necessary to the wrap-up and
termination of EFB's business affairs.   FCSA releases any lien or other claim
that it may have to said computers and records.
 
 
[initials.jpg]
 
3
 
 

--------------------------------------------------------------------------------

 
 


9.           Insurance.  EFB will maintain the Federal Insurance/Chubb Policy #
3584-89-04 CHI in full force and effect through the Turnover Date and shall
cancel the same effective as of the Turnover Date and shall be entitled to
receive and retain all insurance premium refunds arising from such cancellation;
FCSA shall not object to EFB's cancellation of such insurance effective as of
the Turnover Date and disclaims any right or interest in such insurance premium
refund.  FCSA shall be solely responsible to provide all insurance on the
Mortgaged Property (including fire and casualty and liability insurance) from
and after the Turnover Date.  At FCSA's option, and if permitted by the insurer,
FCSA may assume the existing insurance policy as of the Turnover Date by paying
to EFB an amount equal to the premium refund that EFB would otherwise be
entitled to receive on cancellation.  Upon such payment to EFB from FCSA, which
shall be made no later than July 30, 2010, EFB shall assign the insurance policy
to FCSA.


10.           General Release by EFB.  In consideration of this Agreement, EFB,
for itself, and its shareholders, members, officers, directors, successors and
assigns, hereby releases and discharges FCSA and each participant and lender,
and their respective officers, directors, employees, agents, successors and
assigns, of and from all claims, demands, actions and causes of action of every
kind, known or unknown, which may now exist or hereafter accrue by reason of any
acts, transactions or omissions occurring prior to the date of this Agreement.


11.           General Release by FCSA.  Subject to FCSA's waiver of its
deficiency rights and subject to all other rights and remedies under the Loan
Documents and the Decree of Foreclosure as provided in this Agreement, in
consideration of this Agreement, FCSA, for itself, and its shareholders,
members, officers, directors, successors and assigns, hereby releases and
discharges EFB, and its members, officers, directors, mangers, employees,
agents, successors and assigns, of and from all claims, demands, actions and
causes of action of every kind, known or unknown, which may now exist or
hereafter accrue by reason of any acts, transactions or omissions occurring
prior to the date of this Agreement.


12.           Representations and Covenants.  With the knowledge and expectation
that each party is placing complete reliance on the representations and
covenants set forth in this Agreement by the other party, and with the knowledge
and understanding that those representations and covenants shall survive beyond
the date of this Agreement, each party represents and covenants with and to the
other party as follows:


 
(a)
It enters into this Agreement freely, voluntarily, and of its own volition, and
it is not under any undue influence.



 
(b)
It enters into this Agreement based upon its own knowledge of the facts and
circumstances and not upon any representations made by the other party or its
representatives which are not contained in this written agreement.



 
(c)
It is  represented by  counsel of  its choice,  who  has  consulted with it
concerning the legal effect of this Agreement, and it understands the
consequences of the Agreement and the transactions contemplated by it.



 
(d)
It has the legal capacity to enter into this Agreement, and this Agreement is
binding and enforceable on it in accordance with its terms.

 
 
(e)
 
It shall fully and completely cooperate with the other party and its agents in
any and all aspects that may be required to implement this Agreement or that
may, from    time to time, be reasonably requested of it in relation to the
same, including



 
 
[initials.jpg]
 
4
 
 

--------------------------------------------------------------------------------

 

 
 
 
 
execution of any and all other documents reasonably required by the other party
or its counsel to carry out the terms and intentions of this Agreement.



13.           Reservation by FCSA.  FCSA's execution of this Agreement or
acceptance of the benefits granted it hereby shall under no circumstances be
construed as a release of any lien, mortgage or security interest in the
property, whether real or personal, now owned by EFB unless and until a properly
authorized and executed release is placed of record.


14.           No Cure of Waiver of Default.  The execution of this Agreement
shall not deprive FCSA of any of the rights, benefits and entitlements conferred
upon it by any document previously executed and delivered to FCSA by EFB nor
cure any present default thereunder except as the same may be expressly altered
or affected by the terms of this Agreement.  No waiver of any default shall
operate as a waiver of any other default or the same default on a future
occasion.


15.           Miscellaneous.  This Agreement and all of its terms,
representations and requirements shall survive the execution hereof and the
execution and delivery of any instruments or property required by the terms
hereof.  All questions and interpretations of this Agreement shall be determined
under the laws of the state of Iowa.  This Agreement shall apply to , inure to
the benefit of, and bind each of the parties hereto, their respective successors
an assigns, heirs and personal representatives.  In case one or more of the
provisions contained in this Agreement shall be held to be invalid, illegal or
unenforceable for any reason, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provisions had never been
included.  None of the covenants, provisions, terms or conditions of this
Agreement shall be in any manner modified, waived or abandoned, except by
written instrument duly signed by the parties hereto.  This Agreement contains
the whole agreement of the parties in relation to the subject matter
hereof.  Words and phrases herein, including acknowledgements hereof shall be
construed in the singular or plural numbers and as masculine, feminine or neuter
gender according to the context.


16.           Effectiveness.  This Agreement shall become effective when it has
been executed by the Administrative Agent, and EFB as set forth on the signature
pages hereto.


17.           Continuing Validity of Loan Documents.  EFB hereby (a) admits the
validity and enforceability of each Loan Document and all of its obligations
thereunder, and (b) agrees and admits that it has no defenses to or offsets
against any such obligation.


18.           Limitations.  In all other respects, the Loan Documents shall
remain in full force and effect, and no amendment or wavier in respect of any
term or condition of any Loan Document shall be deemed (i) to be an amendment or
waiver in respect of any other term or condition contained in any Loan Document
or (ii) to prejudice any right or rights which the Administrative Agent, and any
Lender may now have or may have in the future under or in connection with any of
the Loan Documents.


19.           Counterparts.  This Agreement may be executed in any number of
counterparts all of which, taken together, shall constitute one agreement.  In
making proof of this Agreement, it shall be necessary to produce only the
counterpart executed and delivered by the party to the charged.
 
 
 
[initials.jpg]
5
 
 

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.
 


 
FARM CREDIT SERVICES OF AMERICA,
FLCA
 
EAST FORK BIODIESEL, LLC
         
By:
  [farmcredit1.jpg]  
By:
  [cdaniel1.jpg]
Its:
VP Special Accounts
 
Its:
CEO



 


 
 
 




6
 
 